DETAILED ACTION
Applicant’s 06/08/2021 response to the previous 03/08/2021 Office action has been considered and entered.

This is the Second Final Office Action on the Merits during examination and is directed towards claims 1-21 as amended and/or filed on 06/08/2021.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is March 31, 2016 (20160331).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application is a National Stage Patent Application of PCT International Patent Application No. PCT/JP2016/088891 (filed on December 27, 2016) under 35 U.S.C. §371, which claims priority to Japanese Patent Application No. 2016-070596 filed on March 31, 2016 (20160331).
Response to Amendments/Arguments
Applicant’s 06/08/2021 amendments to the independent claims and arguments in support thereof with respect to the rejection(s) of claim(s) as set forth in said previous 03/08/2021 Office action have been fully considered and are persuasive.  Therefore, the rejection(s) has(have) been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth below in view of JP 2011027594 A to Oota, Yasutoshi in view of US 20160132728 A1 to Choi; Wongun and further in view of US 20120135745 A1 to Kaplan; Lawrence M.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 and 13-21 is/are rejected under 35 U.S.C. 103 as being obvious over JP 2011027594 A to Oota, Yasutoshi in view of US 20160132728 A1 to Choi; Wongun and further in view of US 20120135745 A1 to Kaplan; Lawrence M.

Regarding claims 1, 13 and 20 Oota teaches in for example the Figure(s) 1-3 reproduced immediately below:


    PNG
    media_image1.png
    448
    680
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    420
    300
    media_image2.png
    Greyscale


“A technique capable of detecting a difference between map data and real-world features in a short time is provided. A map data verification system includes position detection means for detecting the position of a host vehicle (100), map data storing road and feature (301, 302, 303) data, and a side of the road. A distance measuring means such as a laser scanner or a stereo camera for measuring the distance (101) to the feature to be detected, an error location detecting means, and a transmitting means. The error location detection means obtains a predicted value of the distance measured by the distance measurement means from the own vehicle position and map data, and determines that a location different from the actual measurement distance is an error location. Error locations detected in the host vehicle are notified to the map management server (200) by the transmission means.”

an information processing device comprising: 
an acquisition (reception) section configured to acquire observation information related 5to a unit space in a real world, from one or a plurality of sensors (laser scanner 1); and 
a communication section configured to transmit the observation information acquired in the unit space, on a basis of information related to inconsistency between a reference map and the unit space in the real world in paragraphs [0024-35], [0044] etc.;
“FIG. 1 is a diagram for explaining the outline of a map data verification system according to this embodiment. A vehicle 100 traveling in the right direction in the figure travels while measuring a distance with a laser scanner in the directions indicated by reference numerals 101 and 102. The direction in which the distance is measured is diagonally forward of the vehicle, and the distance to the building existing on the side of the road can be measured. The vehicle 100 has map data for navigation. This map data includes building data in addition to road data. Therefore, if the position of the host vehicle is known, the distance to the building existing in the measurement directions 101 and 102 can be predicted from the map data. If the distance predicted from the map data is different from the actual measurement distance measured by the laser scanner, it can be seen that the map data is different from the actual. For example, consider a situation where buildings 301, 302, and 303 exist in the map data, but the building 302 is actually demolished. As shown in the figure, when the measurement direction 101 of the vehicle 100 coincides with the direction of the building 302, the actual measurement distance in the measurement direction 101 is the distance to the building 303, which is longer than the distance predicted When the vehicle 100 detects a location where the map data does not reflect reality (error location) in this way, the vehicle 100 notifies the map management server 200 of information on the error location through road-to-vehicle communication. Error information is transmitted from a plurality of vehicles, and the map management server 200 accumulates the received error information. Then, based on the accumulated error information, it is determined that the map data is incorrect, it is determined that the field measurement should be performed for updating the map data, or the map data is updated based on the error information.”  (Emphasis added).

Oota does not appear to expressly disclose:
A. 	wherein the information related to the inconsistency between the reference map and the unit space in the real world includes a difference between display content related to a feature point located at a position in the reference map and display content related to a feature point located at a corresponding position in the unit space in the real world,
B.	wherein the feature point is detected from the observation information using a scale-invariant feature transform, and 
C.	wherein the acquisition section and the communication section are each implemented via at least one processor.

Regarding items A and C above Choi teaches wherein the information related to the inconsistency between the reference map and the unit space in the real world includes a difference between display content related to a feature point located at a position in the reference map and display content related to a feature point located at a corresponding position in the unit space in the real world, and 
wherein the acquisition section and the communication section are each implemented via at least one processor in for example, the figures below:


    PNG
    media_image3.png
    514
    724
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    666
    887
    media_image4.png
    Greyscale

and associated descriptive texts wherein information related to an inconsistency between a reference map and the unit space in the real world includes a difference between display content related to a feature point (i.e. the speed limit sign and current value of the speed limit) located at a position in the reference map and display content related to a feature point such as speed limits signs or other signs displaying content related to a feature point located at a corresponding position in the unit space in the real world, in for example, paragraphs: 
“[0072] In addition to processing data provided by the various sensors, the computer may rely on environmental data that was obtained at a previous point in time and is expected to persist regardless of the vehicle's presence in the environment. For example, data 134 may include detailed map information 136, for example, highly detailed maps identifying the shape and elevation of roadways, lane lines, intersections, crosswalks, speed limits, traffic signals, buildings, signs, real time traffic information, or other such objects and nformation. Each of these objects such as lane lines or intersections may be associated with a geographic location which is highly accurate, for example, to 15 cm or even 1 cm. The map information may also include, for example, explicit speed limit information associated with various roadway segments. The speed limit data may be entered manually or scanned from previously taken images of a speed limit sign using, for example, optical-character recognition. The map information may include three-dimensional terrain maps incorporating one or more of objects listed above. For example, the vehicle may determine that another car is expected to turn based on real-time data (e.g., using its sensors to determine the current GPS position of another car) and other data (e.g., comparing the GPS position with previously-stored lane-specific map data to determine whether the other car is within a turn lane).


[0074] The vehicle sensors may also be used to collect and supplement map information. For example, the driver may drive the vehicle in a non-autonomous mode in order to detect and store various types of map information, such as the location of roadways, lane lines, intersections, traffic signals, etc. Later, the vehicle may use the stored information to maneuver the vehicle. In another example, if the vehicle detects or observes environmental changes, such as a bridge moving a few centimeters over time, a new traffic pattern at an intersection, or if the roadway has been paved and the lane lines have moved, this information may not only be detected by the vehicle and used to make various determination about how to maneuver the vehicle to avoid a collision, but may also be incorporated into the vehicle's map information. In some examples, the driver may optionally select to report the changed information to a central map database to be used by other autonomous vehicles by transmitting wirelessly to a remote server. In response, the server may update the database and make any changes available to other autonomous vehicles, for example, by transmitting the information automatically or by making available downloadable updates. Thus, environmental changes may be updated to a large number of vehicles from the remote server.” (Emphasis added)

and wherein the acquisition section and the communication section are each implemented via at least one processor in for example, paragraph:

“[0052] The processor 120 may be any conventional processor, such as commercial CPUs. Alternatively, the processor may be a dedicated device such as an ASIC. Although FIG. 1 functionally illustrates the processor, memory, and other elements of computer 110 as being within the same block, it will be understood by those of ordinary skill in the art that the processor and memory may actually comprise multiple processors and memories that may or may not be 110. Accordingly, references to a processor or computer will be understood to include references to a collection of processors, computers or memories that may or may not operate in parallel. Rather than using a single processor to perform the steps described herein some of the components such as steering components and deceleration components may each have their own processor that only performs calculations related to the component's specific function.” (Emphasis added).

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of determining inconsistencies with the display content of new updated speed limits posted or “displayed” on speed limit signs so that environmental changes may be updated to a large number of vehicles from the remote server. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle would determining inconsistencies between a reference map speed limit and the currently sensed speed limit from a speed limit sign and update its actual speed based on the newly posted speed limit sign.  For example such as when a new school is built and the speed limits in and around the school are reduced to 25 MPH in the newly established school zone. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Choi to the prior art of Oota as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding item B. above, the combination of Oota and Choi above does not appear to expressly disclose the limitation wherein the feature point is detected from the observation information using a scale-invariant feature transform (SIFT).

Kaplan teaches it was known in the art of updating geographic data to detect differences between feature points from observation information using a scale-invariant feature transform (SIFT) in for example the figures below:

    PNG
    media_image5.png
    721
    511
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    742
    459
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    833
    603
    media_image7.png
    Greyscale

And associated descriptive texts including for example the ABSTRACT:
“A geographic database is updated using image data collected in the background of a viewing application, such as an augmented reality application, running on a mobile device. The mobile device determines a current geographic location, which is used to access an outline template generated from the geographic data. The geographic data may include sensor data or images. The outline template is compared to the image data, and an error report is provided from the differences, if any. The differences are associated with physical objects that have changed at the current geographic location from a time when the geographic database was built or last updated to the present time. A typical physical object is a building that was recently built or removed. The error report may be used to directly update the geographic database or trigger further data collection at the geographic location.”



“[0053] The comparison of the image data with the outline template 501 may be implemented using 3D to 2D edge matching, a feature based geometric technique, or other techniques. Feature based geometric techniques identify and extract features from one or more fixed views, and match the features to the outline template 501 using geometric constraints. Example feature based geometric techniques include scale-invariant feature transform (SIFT) and Harris affine region detector. In one embodiment, the image data is processed to create an outline viewer location, scale, and direction. The resulting outline is compared with the template outline.”

And claims 1 and 8:

1. A method for updating geographic data, the method comprising: obtaining, with a processor, an outline template representing at least one physical object from the geographic data for a geographic location; receiving difference information from a comparison of land-based image data, generated from a mobile device at the geographic location, with the outline template of the at least one physical object; and providing an error report, based on the difference information, for updating the geographic data, the error report indicative of an error in the outline template.

8. The method of claim 1, further comprising: generating the difference information from the comparison of the land-based image data with the representation of the at least one physical object using an object recognition algorithm or a scale-invariant feature transform.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of updating geographic data for a geographic location by detecting differences between feature points from observation information using a scale-invariant feature transform (SIFT)


“[0066] At S107, an error report is provided based on the difference information. The error report may be a simple text string received via HTML, email, or SMS, including the location of the difference report. The error report may be a compilation or errors stored over a predetermined time period. The error report may include the location-based image data. The error report is provided where a sufficient difference results from the comparison. Where no or an insufficient difference results, an error report may or may not be generated. An error report may indicate verification of the geographic data at a location as having continued accuracy (e.g., no error).”

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Kaplan to the prior art of Oota as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 2 and the limitation the 
10information processing device according to claim 1, further comprising a determination section configured to determine consistency between the reference map and the real world on a basis of the observation information acquired in the unit space, 15wherein the communication section transmits the observation information acquired in the unit space, on a basis of a result of the determination made by the determination section see the emphasized portions of corresponding parts in the rejection of claim 1 above especially Oota “When the vehicle 100 detects a location where the map data does not reflect reality (error location) in this way, the vehicle 100 notifies the map management server 200 of information on the error location”.  

Regarding claim 3 and the limitation the 
information processing device according to claim 2, wherein the determination section determines the consistency by matching the feature point detected from the observation information acquired in the unit space against the feature point described in the reference map see the emphasized portions of corresponding parts in the rejection of claim 1 above especially Oota “When the vehicle 100 detects a location where the map data does not reflect reality (error location) in this way, the vehicle 100 notifies the map management server 200 of information on the error location”.  and Kaplan Fig. 10.


25
Regarding claim 4 and the limitation the 
information processing device according to claim 3, wherein the determination section determines the consistency on a basis of a distance between the feature point described in the reference map and the feature point detected from the observation information in a partial region in a unit space 30determined to be matched with the reference map see Oota, the abstract wherein it is understood that the lasers measure distance.  


SP366137WO0055/59
Regarding claim 5 and the limitation the 
information processing device according to claim 1, wherein the reference map is a three-dimensional map see Oota;
“The map data is preferably three-dimensional map data. That is, it is preferable to store a three-dimensional shape of a road or a feature. However, even two-dimensional map data can be used in the present invention as long as the plane shape of the feature and the distance between the feature and the road are included 


5 Regarding claim 6 and the limitation the 
information processing device according to claim 1, wherein the observation information includes depth information see the rejection of corresponding parts of the claims above wherein it is understood that given the Broadest Reasonable Interpretation (BRI), distance connotes depth.  See the instant specification as published para;
“[0072] The observation information acquisition section 230 has a function of acquiring observation information related to a unit space in the real world from one or a plurality of sensors. Here, the observation information may include depth information. For example, the depth information may be information obtained from an RGB-D camera or laser rangefinder included in the mobile object 30.”

Regarding claim 7 and the limitation the 
information processing device according to claim 3, wherein the observation information includes at least any of position information and attitude information, wherein it is understood that given the BRI see Oota;
“The position of the host vehicle can be detected by position detection means. The position detection means is typically a GPS device, but the position information of the host vehicle may be obtained complementarily using an acceleration sensor or a gyro sensor. For position detection, wireless communication other than GPS, markers embedded in roads (magnetic markers, image markers, etc.) may be used. The traveling direction can also be detected from the history of the position of the host vehicle.”

  
Regarding claim 8 and the limitation the 
information processing device according to claim 1, wherein the communication section receives a command issued by a server, and 
“The map data verification system according to the present invention includes a vehicle and a server device that can communicate with each other by wireless communication means. The vehicle includes position detecting means for detecting the position of the host vehicle, map data storing road and feature data, distance measuring means for measuring a distance to the feature existing on the side of the road, and distance measuring means. An error detection means for detecting a location (error location) where the distance measured by the vehicle is different from a value predicted from the vehicle position and the map data, and a transmission means for transmitting information on the error location of the map data to the server device as error information And have. The server device includes a receiving unit that receives error information transmitted from the vehicle, and an error information storage unit that stores the received error information.”.  


20
Regarding claim 9 and the limitation the 
information processing device according to claim 8, further comprising a movement setting section configured to set a destination of a mobile object wherein the movement setting section is implemented via at least one processor see at least Oota;
“For example, if the laser scanner is fixed obliquely forward (left front and right front) of the vehicle, the distance to an object existing on the roadside can be measured as the vehicle moves.


 The own vehicle position detection unit 2 detects the position and traveling direction of the own vehicle using the GPS device 3, the gyro sensor 4, the acceleration sensor 5, and the like.”  

Regarding claim 10 and the limitation the


25 information processing device according to claim 9, wherein the movement setting section moves the mobile object to the unit space on a basis of coordinate information of the unit space included in the command, and the communication section transmits observation information acquired in 30the unit space, on a basis of the movement of the mobile object to the unit space see Oota;





25 Regarding claim 14 and the limitation the 
information processing device according to claim 13, wherein the map generation section generates a command that requests observation information related to the unit space on a basis of the information related to the 30inconsistency, and the communication section transmits the command to at least oneSP366137WO0057/59 information processing device see Kaplan paras [0065] “In one embodiment, difference information is received from a plurality of different locations. As different mobile device users implement augmented reality, the comparison is triggered. The different mobile device users may or may not know of the comparison. For example, users may agree to allow their mobile devices to be used for comparison. By performing comparisons using many mobile devices at many locations, the geographic data may be more comprehensively checked for continuing accuracy.”

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Kaplan to the prior art of Oota as explained above as 

Regarding claim 15 and the limitation the 
information processing device according to claim 14, wherein 5the information related to the inconsistency includes reception of the observation information transmitted from the at least one information processing device, and the map generation section generates the command on a basis of the reception of the observation information transmitted from the at least one 10information processing device see Kaplan paras [0065] “In one embodiment, difference information is received from a plurality of different locations. As different mobile device users implement augmented reality, the comparison is triggered. The different mobile device users may or may not know of the comparison. For example, users may agree to allow their mobile devices to be used for comparison. By performing comparisons using many mobile devices at many locations, the geographic data may be more comprehensively checked for continuing accuracy.”

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Kaplan to the prior art of Oota as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 16 and the limitation the 
information processing device according to claim 14, wherein the map generation section issues the command on a basis of from a value predicted from the vehicle position and map data;” (Emphasis added).    

Regarding claim 17 and the limitation the 
information processing device according to claim 13, 20wherein the map generation section generates a new three-dimensional map on a basis of the observation information and updates the reference map see Oota claim 4;
“The map data verification system according to any one of claims 1 to 3, wherein the server device stores error information together with reliability of error determination in the error information storage unit.”.  

Regarding claim 18 and the limitation the 
information processing device according to claim 17, 25wherein the map generation section recognizes an object on a basis of the observation information and adds attribute information of the recognized object to the three-dimensional map see Oota:
“  The map data is preferably three-dimensional map data. That is, it is preferable to store a three-dimensional shape of a road or a feature. However, even two-dimensional map data can be used in the present invention as long as the plane shape of the feature and the distance between the feature and the road are included in addition to the road information. That is, it is only necessary to include data capable of calculating the distance between an arbitrary point on the road and the feature. The feature means a non-moving body whose position is fixed on the ground surface except for a moving body among objects existing on the ground. The feature may be an artifact or a natural object, and the artifact includes, for example, a building, various facilities, a bridge, and a railway, and the natural object includes, for example, a mountain, a sea, a river, and the like. .”.  

Regarding claim 19 and the limitation the 
information processing device according to claim 17, wherein the map generation section performs a segmentation process on aSP366137WO0058/59 basis of the observation information and adds a result of the segmentation process to the three-dimensional map see Oota figure 3 above and associated descriptive texts incorporated herein.  

Regarding claim 21 and the limitation wherein the position in the reference map and the position in the unit space in the real world are associated with a static object see the teachings of the combination of Oota above wherein the street signs are static objects and Kaplan teaches using the outline of static objects to perform the SIFT.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011027594 A to Oota, Yasutoshi in view of US 20160132728 A1 to Choi; Wongun and further in view of US 20120135745 A1 to Kaplan; Lawrence M. as applied to the claims above and further in view of US 20050060069 A1 to Breed, David S. et al. (Breed).


SP366137WO0056/59 Regarding claim 11 the combination of Oota does not appear to expressly disclose wherein the movement setting section changes a planned movement route of the mobile object on a basis of coordinate information of the unit space included in the 5command, and the communication section transmits observation information acquired in the unit space, on a basis of movement of the mobile object to the unit space.  


Breed teaches a movement setting section changes a planned movement route of the mobile object on a basis of coordinate information of a unit space included in a 5command, and the communication section transmits observation information acquired in the unit space, on a basis of movement of the mobile object to the unit space in for example, paragraphs;
“[0010] The invention also relates generally to an apparatus and method for precisely determining the location and orientation of a host vehicle operating on a roadway and location of multiple moving or fixed obstacles that represent potential collision hazards with the host vehicle to thereby eliminate collisions with such hazards. In the early stages of implementation of the apparatus and method and when collisions with such hazards cannot be eliminated, the apparatus and method will generate warning signals and possibly initiate avoidance maneuvers to minimize the probability of a collision and the consequences thereof.


[0017] Although it is technologically feasible, it is probably socially unacceptable at this time for a vehicle safety system to totally control the vehicle. An underlying premise of embodiments of this invention, therefore, is that people will continue to operate their vehicle and control of the vehicle will only be seized by the control system when such an action is required to avoid an accident or when such control is needed for the orderly movement of vehicles through potentially congested areas on a roadway. When this happens, the vehicle operator will be notified and given the choice of exiting the road at the next opportunity. In some implementations, especially when this invention is first implemented on a trial basis, control will not be taken away from the vehicle operator but a warning system will alert the driver of a potential collision, road departure or other infraction.


[0053] For yet another example, it is further known that automobile electronic processing has been adapted to automatically control braking, steering, suspension and engine operation, for example, anti-lock braking, four-wheel directional steering, dynamic suspension stiffening during turns and at high speeds, engine governors limiting vehicular speed, and cruise control for maintaining a desired velocity.” (Emphasis added).

Accordingly, the prior art references teach all of the claimed elements.



Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle would avoid new objects encountered that were not originally present in the three-dimensional map. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Breed to the prior art combination of Oota as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 12 and the limitation the 
information processing device according to claim 9, wherein the movement setting section determines whether to change the destination of the mobile object, on a basis of at least any of movement cost and safety assurance see the teachings of Breed above with regard to avoiding collisions which connotes the claimed “safety assurance”.  
It would have been obvious to one of ordinary skill in the art to provide the teachings of Breed to the prior art combination of Oota as explained above with regard to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art of using Scale Invariant Feature Transform (SIFT) at the time of the invention.  For example:
US 20100328462 A1 to Chen teaches using SIFT to, inter alia identify features such as speed limit signs in for example, para:
“[0022] The processor 144 is configured or adapted to execute the geographic recognition software application 152, which may be stored in the memory 148 or other memory. For example, the geographic software application 152 compares features or components (such as invariant components relating to a road sign, road marking, or other geographic features) in or from images to reference features or components in the data library or reference database 156. The data library or template database 156 may be part of the software application 152 and/or may be stored in the memory 148 or other memory. In one embodiment, the geographic recognition software application 152 is used to analyze or perform process operations on a plurality of images collected by the object 112, such as to determine or calculate invariant components (e.g., scale-invariant, rotation-invariant, brightness-invariant, and/or other invariant or independent components) of the images or objects therein. Then, the determined or calculated invariant components are compared with or matched with reference components in the data library 156 to detect or identify a geographic feature, such as a common geographic feature like a speed limit sign or the common text of the speed limit sign, in one or more of the images. Geographic features, such as road or path markings, signs, POIs, and/or other objects, may be detected in the images to enhance or develop the navigation database 132. For example, upon detection or identification of a geographic feature in an image frame, the map developer may store or associate data corresponding to or representing the detected geographic feature in or with the master database 132 or data thereof.” (Emphasis added).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20210918                                                                                                                                                                                                      

/BEHRANG BADII/Primary Examiner, Art Unit 3665